DETAILED ACTION
 
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 August 2021 has been entered.
 
This Continued Examination Office Action is in reply to the Request for Continued Examination filed on 5 August 2021.
Claims 1, 8-10, and 13-15 have been amended.  Claims 4, 12, 16, and 18-20 have been cancelled.  Claims 21-30 are new and have been added.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 8-10, 13-15, and 21-30 are currently pending and have been examined.


Response to Amendment

In the previous office action, Claims 1, 8-10, 13-15 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Applicants have amended now Claims 1, 8-10, 13-15, and 21-30 to provide statutory support and the rejection is withdrawn.  


Response to Arguments

Applicants’ arguments filed 5 August 2021 have been fully considered but they are not persuasive.  In the remarks regarding the 35 USC § 103 rejection for Claims 1, 8-10, 13-15, and 21-30, Applicants argue that:  under 35 U.S.C. 103 as being unpatentable over Bagchi et al. (Bagchi) (US 2007/0198312) in view of Akimoto (US 2016/0254827) does not teach, show, disclose:  “an indirect ACT; relative variability of the data” (see Remarks page 14).  The Examiner respectfully disagrees.  First it is noted that “indirect ACT” is not specifically defined in the claims, leaving one of ordinary skill in the art to apply prior art as broadly and reasonably possible.  Regarding the second limitation “relative variability of the data” (as well as the previous argued “indirect ACT” limitation, Applicants’ arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicants’ arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.   It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-10, 13-15, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bagchi et al. (Bagchi) (US 2007/0198312) in view of Akimoto (US 2016/0254827).

With regard to Claims 1, 10, and 21, Bagchi teaches:
receiving (data repositories in which the transactions are stored or aggregated), by a processor, data (sources of transactions entering the information processing system, the various tasks within the process that manipulate or transform these transactions) from a data source (control device; processing of information data and decode processing of encoded data), wherein the data is associated with a business control (This model can be used to predict how changes in transactions volumes and business processes impact data quality at the aggregate level in the data repositories; businesses implement internal 

performing, by the processor, an indirect analytic control test (ACT) on the data, the indirect ACT measuring a relative variability of the data to determine whether the business control is operating consistently over time (Optimization techniques are used for the placement of error correcting controls that meet target quality requirements while minimizing the cost of operating these controls.  This analysis also contributes to the development of business "dashboards" that allow decision-makers to monitor and react to key performance indicators (KPIs) based on aggregation of the transactions being processed.  Data quality estimation in real time provides the accuracy of these KPIs (in terms of the probability that a KPI is above or below a given value), which may condition the action undertaken by the decision-maker) (see at least paragraph 23, Abstract);  

comparing, by the processor, an indirect ACT result to an indirect ACT threshold (Changes in the business processes and policies that transform the data in the transactions.  For example, automated systems replace manual tasks or sections of a process are outsourced.  [0022] Changes in the business controls that attempt to detect and fix errors in the transaction.  For example, the thresholds that trigger a control are altered or controls are added or removed as part of process re-engineering; where the cost of control must be minimized to as to keep the cost of error in the system below a threshold budget; here the cost of control must be minimized to as to keep the cost of error in the system below a threshold budget) (see at least paragraphs 19-25, 54-70, 71, 84, 95-102,108, 113-115). (see at least paragraphs 19-22, 95-102);
improving the integrity of the business control by determining, by the processor, an operating effectiveness of the business control based at least in part on the comparing of the indirect ACT result to the indirect ACT threshold (The model can also account for the presence of error correcting controls and assess how the placement and effectiveness of these controls alter the propagation and aggregation of errors.  Optimization techniques are used for the placement of error correcting controls that meet target quality requirements while minimizing the cost of operating these controls; we formulate a preventive control as a special case of the feed-forward control where p(c.sub.s|.epsilon.) is the only parameter that can have a value between 0 and 1.  This parameter represents the effectiveness of the control in preventing an error from being generated by the error source) (see at least paragraphs 84, 108, Abstract);

With regard to Claims 1, 8-10, 13-15, and 21-30, Bagchi does not specifically teach a method/system comprising:  a processor; and a tangible, non-transitory memory/non-transitory, computer-readable medium comprising machine-readable instructions that/configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations.  Akimoto teaches a method/system comprising:  a processor; and a tangible, non-transitory memory/non-transitory, computer-readable medium comprising machine-readable instructions that/configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations in analogous art of error correction for the purposes of:  “A control device 10 includes a state monitoring unit 11 which monitors a state of a monitoring object 20, a correction rate calculation unit 12 which calculates a correction rate of every state, and an error correction 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the control device performing lifetime prediction by error correction function as taught by Akimoto in the system of Bagchi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	

With regard to Claims 13, 22,28, Bagchi teaches:
calculating, an actual coefficient of variation in the data (see at least paragraphs 19-22, 33, 65); 
determining, a coefficient of variation observation relative difference (see at least paragraphs 19-22, 33, 65);

determining, a coefficient of variation relative difference (see at least paragraphs 19-22, 33, 65);  
determining, a consecutive variation change of the actual coefficient of variation in the data (see at least paragraphs 19-22, 33, 65).

With regard to Claims 14, 23, 24, 25, 26, 28, 29, Bagchi teaches:
comparing, the actual coefficient of variation to an actual coefficient of variation threshold (see at least paragraphs 19, 104);
comparing, the coefficient of variation observation relative difference to a coefficient of variation observation relative difference threshold (see at least paragraphs 19, 104);
comparing, the coefficient of variation relative difference to a coefficient of variation relative difference threshold (see at least paragraphs 19, 104); 
comparing, the consecutive variation change to a consecutive variation change threshold (see at least paragraphs 19, 104).

With regard to Claims 8, 15, 30, Bagchi teaches wherein the data is received from the data source based at least in part on at least one of a business process or an auditing time period, and wherein the business control is from the business process (see at least paragraphs 25, 32, 49).

With regard to Claim 9, Bagchi teaches generating, an audit report based at least in part on the operating effectiveness of the business control (see at least paragraphs 49, 84, 108).

With regard to Claims 14, 25, 27, 28, Bagchi does not specifically teach lifetime.  Akimoto teaches lifetime (lifetime calculation unit) in analogous art of error correction for the purposes of:  “a lifetime calculation unit which calculates a device lifetime which is a current remaining lifetime of a device based on a correction capability value of a current error correction code, a current correction rate, and a failure factor coefficient of a current operation state; predicts a lifetime with high accuracy while taking into account a failure factor of every operation state by using a dynamic error correction function corresponding to an operating state” (see at least paragraphs 14-16, Abstract).
 

	

Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904.  The examiner can normally be reached on M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623